                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION


 Harry Pennington III and Timothy Lorentz, individually
 and on behalf of all those similarly situated,

                               Plaintiffs,
                                                            Civil Action No.: 0:17-cv-02094-JMC
                         v.

 Fluor Corporation, Fluor Enterprises, Inc., Fluor Daniel
 Maintenance Services, Inc., SCANA Corporation, and
 South Carolina Electric & Gas Company,

                               Defendants.
 _________________________________________
 Lawrence Butler, Lakeisha Darwish, and Jimi Che
 Sutton,
                                                            Civil Action No.: 0:17-cv-02201-JMC
                               Plaintiffs,
                                                                            ORDER
                         v.

 Fluor Corporation and Fluor Enterprises, Inc.,

                              Defendants.



       Before the court is the parties’ jointly filed Motion to Approve Mediator (ECF Nos. 203,

157). It appearing to the court that counsel for the parties have selected MICHAEL E.

DICKSTEIN, Esquire, by agreement, as their mediator;

       IT IS SO ORDERED that MICHAEL E. DICKSTEIN is appointed mediator in the

above entitled action.




                                                        United States District Judge

January 27, 2020
Columbia, South Carolina

                                                    1
